Citation Nr: 1112396	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-48 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart murmur, claimed as a heart condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1985 to January 1986 and from May 2005 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the above claim.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In November 2009, the Veteran submitted his formal appeal, showing that he had selected the option of having a hearing before a member of the Board of Veterans' Appeals at the local RO in Nashville, Tennessee.  In December 2009, the RO sent a letter to the Veteran advising him of the option of a videoconference hearing in lieu of a formal personal hearing before a board member.  The Veteran returned this letter, having selected the videoconference option.  In May 2010, the Veteran submitted a statement reiterating his election of a videoconference hearing.  He was scheduled for a hearing on March 24, 2011 at the RO in Nashville.  However, the Veteran now resides in North Carolina.  As such, the Veteran should be re-scheduled for a videoconference hearing before a member of the Board at the RO in North Carolina.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO in North Carolina, as he now resides there.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

